United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.E., Appellant
and
DEPARTMENT OF COMMERCE,
NATIONAL OCEANIC ATMOSPHERIC
ADMINISTRATION, Seattle, WA, Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1124
Issued: April 8, 2011

Oral Argument March 1, 2011

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

On March 18, 2010 appellant, through his representative, filed a timely appeal from the
January 28, 2010 merit decision of the Office of Workers’ Compensation Programs, which
affirmed the pay rate used to calculate his compensation for wage loss.1
The Board has duly considered the matter and finds that the Office’s January 28, 2010
decision must be set aside. Section 8114(e) of the Federal Employees’ Compensation Act
provides that, in computing monetary compensation for disability, the value of subsistence and
quarters, and of any other form of remuneration in kind for services if its value can be estimated
in money, is included as part of the pay.2 To be clear, this does not direct an employing
establishment to pay for subsistence and quarters. It simply directs the Office to include in the

1

The Office accepted that appellant, an engineer aboard the McArthur II, developed an aggravation of chronic
obstructive pulmonary disease in the performance of duty.
2

5 U.S.C. § 8114(e).

calculation of compensation for disability the value of any subsistence and quarters the
employing establishment provided in kind for services, if that value can be estimated in money.3
In this case, the Office found that the value of subsistence and quarters “cannot be
included” in the calculation of appellant’s compensation because the file contained no
information from the employing establishment or appellant showing such value, but when it is
not disputed that appellant received subsistence and quarters while at sea,4 the Office has a
statutory obligation to include the value of that remuneration in kind if its value can be estimated
in money.5
The Board will set aside the Office’s January 28, 2010 decision and remand the case for
further development of the value of subsistence and quarters provided to appellant while aboard
the McArthur II for the period in question. The Office shall follow up on the employing
establishment’s offer to estimate, as best it can from meals cost data, the value of subsistence
provided to appellant while aboard ship if the cash allowance for onshore meals is not an
acceptable reflection of that value. If the employing establishment is unable to provide further
useful information, the Office must estimate a value for subsistence from other agencies and
sources as appears reasonable under the circumstances and for quarters if there is a reasonable
way to estimate its value in money. The Office shall then issue an appropriate final decision on
appellant’s pay rate for compensation purposes.

3

See Robert J. Lima, 55 ECAB 546 (2004) (finding that living quarters provided to the employee, rather than a
direct payment of money, was the type of “in kind” remuneration Congress intended to include in the pay rate for
compensation purposes); see also Helen S. Forman (Lawrence T. Forman), 39 ECAB 212, 216 (1987) (finding that
the payment of school fees in money, as opposed to free tuition at a school operated by the employer, did not
constitute remuneration “in kind”). Consistent with Lima and Forman, a cash allowance for food or lodging, such as
appellant received when unable to eat or sleep aboard ship, is not remuneration in kind under section 8114(e).
4

Appellant stated that he averaged 280 sea days per year.

5

When the ship was ashore and meals were not provided onboard, appellant received a subsistence allowance of
$6.00 for breakfast, $12.00 for lunch and $20.00 for dinner, according to the employing establishment’s David C.
North, but Mr. North did not believe $38.00 a day should be used for appellant’s time at sea. He offered to estimate
the value of subsistence at sea from meals cost data, if that was what the Office required. The Office never took him
up on his offer.
The employing establishment’s Cecilia Collins was at a loss to calculate the value of appellant’s quarters at sea.
She advised that the employing establishment owned the research vessel, so there was no cost to the employing
establishment if an employee bunked aboard or not. She allowed, however, that it might be possible to make a
rough estimate of the value of subsistence based on meals cost data.

2

IT IS HEREBY ORDERED THAT the January 28, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: April 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

